               Case 6:19-cv-01322-JWB-KGG Document 10 Filed 12/08/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


        MIDWESTERN HIGHER EDUCATION             )
        COMPACT as subrogee of Northwest        )
        Kansas Technical College and NORTHWEST  )
        KANSAS TECHNICAL COLLEGE,               )
                                                )
                  Plaintiffs,                   )
                                                )
        vs.                                     )             Case No. 6:19-cv-01322-JWB-KGG
                                                )
        DJI TECHNOLOGY, INC.; DJI SERVICE, LLC; )
        SZ DJI TECHNOLOGY CO., LTD; and         )
        SZ DJI RONIN TECHNOLOGY CO., LTD.       )
                                                )
                  Defendants                    )


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

               COMES NOW Plaintiffs Midwestern Higher Education Compact, as subrogee

        of Northwest Kansas Technical College, and Northwest Kansas Technical College,

        and Defendants DJI Technology, Inc., DJI Service, LLC, SZ DJI Technology Co., Ltd.,

        and SZ DJI Ronin Technology Co., Ltd., and hereby stipulate, pursuant to Fed. R.

        Civ. P. 41(a)(1)(A)(ii), that the above matter shall be dismissed with prejudice, with

        each party to bear their own costs.




101960878.v1
               Case 6:19-cv-01322-JWB-KGG Document 10 Filed 12/08/20 Page 2 of 2




                                                     Respectfully proposed by:

                                                     WALLACE SAUNDERS


                                                     By: /s/ Michael L. Brown
                                                         Michael L. Brown KS #21313
                                                         Katy L. Houchin      KS #28259
                                                         10111 West 87th Street
                                                         Overland Park, KS 66212
                                                         (913) 888-1000 FAX - (913) 888-1065
                                                         mbrown@wallacesaunders.com
                                                         khouchin@wallacesaunders.com

                                                     ATTORNEYS FOR DEFENDANTS


                                                     By: /s/ Marc A. Powell
                                                         Marc A. Powell
                                                         Powell Law Office
                                                         727 N. Waco Ave.
                                                         Suite 585
                                                         Wichita, KS 67203
                                                         mpowell@powelloffice.com

                                                     ATTORNEYS FOR PLAINTIFFS

        A courtesy copy of the above and foregoing was sent via e-mail to:

        Joshua D. Yeager
        Jennifer Lee
        Cremer, Spina, Shaughnessy, Jansen & Siegert, LLC
        1 North Franklin Street
        Chicago, IL 60606
        JYeager@cremerspina.com
        jlee@cremerspina.com

        ATTORNEYS FOR UNSERVED DEFENDANTS
        SZ DJI TECHNOLOGY CO., LTD., AND SZ DJI
        RONIN TECHNOLOGY CO., LTD.

        __/s/ Michael L. Brown_____________
        Michael L. Brown
        For the Firm




                                                 2
101960878.v1
